KPMG LLP Telephone (604) 691-3000 Chartered Accountants Fax (604) 691-3031 PO Box 10426 777 Dunsmuir Street Internet www.kpmg.ca Vancouver BC V7Y 1K3 Canada Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Catalyst Paper Corporation We consent to the use of the following reports incorporated by reference in the Registration Statement on Form S-8 of Catalyst Paper Corporation (the “Company”): · Auditors’ Report to the Shareholders dated February 5, 2008, except as to note 29 which is as of February 11, 2008, on the consolidated balance sheets of the Company as at December 31, 2007 and 2006, and the consolidated statements of earnings and comprehensive income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007; · Report of Independent Registered Public Accounting Firm dated February 5, 2008 on the Company’s internal control over financial reporting as of December 31, 2007; and · Comments by Auditors for U.S. Readers on Canada – U.S. Reporting Differences dated February 5, 2008. Chartered
